Citation Nr: 1326917	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  07-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic left hand/wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record.

In June 2010, the Board remanded the claim for further evidentiary development.  In a March 2012 decision, the Board denied the Veteran's claim.  The Veteran appealed the March 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court issued an Order granting a September 2012 Joint Motion for Remand.  The Order served to vacate and remand the Veteran's claim to the Board for action in compliance with the Joint Motion for remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Joint Motion for Remand indicates that the September 2010 VA examination, which served as the basis for the Board's March 2012 denial of the Veteran's claim, is inadequate.  Specifically, the Joint Motion for Remand indicates that the September 2010 VA examination report neither addresses the Veteran's in-service complaint of bilateral hand weakness and pain, nor considers the Veteran's report of ongoing symptoms since service.  The Joint Motion for Remand concludes that, on remand, the Veteran should be provided with an examination that fully considers his medical history and complaints.  Therefore, the Board finds that a remand for a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left hand/wrist disability, to include the currently diagnosed carpal tunnel syndrome.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, to include nerve conduction studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, to include the treatment records detailed below and the Veteran's statements regarding ongoing symptoms since service, the examiner must provide an opinion as to whether any current left hand/wrist disability, to include carpal tunnel syndrome, is at least as likely as not (50 percent probability or greater) related to his active military service. 

The examiner should specifically discuss the September 2001 service treatment record noting complaints that the Veteran's left arm was numb; the February 2003 service treatment record noting a 30 day history of bilateral upper extremity pain; the June 2003 report of medical history noting the Veteran's complaints of pain in his right arm, pain in both hands, and difficulty gripping and closing his hands; and the January 2004 pre-discharge VA examination showing the Veteran's report of a sensation of weakened grip strength with bilateral hand pain. 

The examiner must also discuss the Veteran's statements indicating that he has had ongoing symptoms in his left hand since service, including his testimony at the January 2009 DRO hearing that his left hand has locked up on him periodically since service.

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


